Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 1 of 10 PagelD: 76

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

BRADLEY B. HEISMAN and
JULIA MATONTI,

Plaintiffs,
-against-
Civil Action No.: 2:20-cv-11480
WYNDHAM VACATION RESORTS, INC.,

Defendant.

 

 

 

MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANT’S MOTION TO DISMISS
AND COMPEL PLAINTIFFS TO PARTICIPATE IN ARBITRATION

 

HEIMERL LAW FIRM

32 Dumont Road

Post Office Box 964

Far Hills, New Jersey 07931
Phone: (908) 470-0200
Facsimile: (908) 470-0201
Attorneys for Plaintiffs

On the brief:

Wolfgang Heimerl, Esq.
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 2 of 10 PagelD: 77

TABLE OF CONTENTS

PRE LIVIN AY Sk PEE Dea x ercanre ou us ey oa nee Hg a % & Fran ese 2 he Sa Be ee i
LEGAL ARGUMENT

iG DEFENDANT HAS WAIVED ITS RIGHT TO ENFORCE THE
ARBITRATION PROVISION IN THE SECURITY AGREEMENT............cccscecsseeseeeees 2

I. THE ARBITRATION PROVISION IS
UNENFORCEABLE AS CONTRACT OF ADHESION... ceeeceeceeseeeeeeeeseeeeeeeeeeenees 4

Il. IF ENFORCEABLE, THE PROVISION TO ARBITRATE CLAIMS
BEFORE THE AMERICAN ARBITRATION ASSOCIATION IS
oN INTEGRAL Pat OF TRE SPURT TY AGREE Me Ne pect eerereeceee ee a

Ni ores pec cer gers emcee eye cea wsay oss ewaueirser sa da ovitosa tavenyurcnes ea saien sete ner aieau eee cee dace 7
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 3 of 10 PagelD: 78

TABLE OF AUTHORITIES
Cases
Atlantic Nat'l Trust LLC vy, Mt. Hawley Ins. Co., 621 F.3d 931 (9th Cir.2010)......cccceseeeeeeeees 5
mney: Well OF Fd 3 SOU Ci 2D cree eee es oy a
Knorr v. Smeal, 178 N.J. 169, 836 A.2d 794 (2003)... ceeeeeeseeseeseeeeeseeseeeseesseseesseessceeesseesseeeeeaee 3
Merrill Lynch, Pierce, Fenner & Smith v. Haydu, 637 F.2d 391 (Sth Cir. Unit B 1981)... 5
Miller v. Drexel Burnham Lambert, 791 F.2d 850 (8" Cir. 1986) vicccccccccscscscsecsescscsesceseseeeees 4,5
Moses H. Cone Memorial Hospital v. Mercury Construction Corp.,
460115, 1, 24-25, 103 3 Ct. 927, 941, (4d 2d 765 (198) es receecdecerceee serornccceceas: 3
Prima Paint Corp. v. Flood & Conklin Mfg. Co.,
SUG bs. Sod, Bi Ci, UROL Lire oak 2 OT cect coeer cee 4
Reddamv. KPMG LUP, 457 F.3d 1054, VOG1 (Oth Cir 200 occa ssccsesccsecacvscnenceesaxsveevtexpeenconcpess 5,6
Rush v. Oppenheimer & Co., 779 F2d 885 (2™ Cir 1985) .ccccccccccccccccccscsvsvsvsssssecesssesetssneseseavaen 2,3
Shebar v. Sanyo Bus. Sys. Corp., 111 N.J. 276, 291, 544 A.2d 377 (1988)... ccceecseeereeeees a
Spaeth y. Srinivasan, 959 A2d 290, 403 NJ Super 508 (App. Div. 2008)....ccccccccceceteeteteeteeees 2
Statutes
QD ULS.C. § 4. ccccccssessssecsssecsssessuvscsvesssuscsssesssusessissssisessussasuscssvssarsesarvssasesssiessiessuesssvessseesssesateseasessasees 4
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 4 of 10 PagelD: 79

PRELIMINARY STATEMENT

The Plaintiffs, Bradley B. Heisman and Julia Matonti, respectfully submit this Memorandum
of Law, and accompanying papers, in opposition to Defendant’s Motion to Dismiss and Compel

Plaintiffs to Participate in Arbitration.

Despite it not yet being October 2”, it feels like Groundhog Day. The Plaintiffs made every
attempt to comply with the onerous provisions of the Security Agreement, including the arbitratrion
provisions, at issue in this matter and it was the Defendant, which now makes this motion before the
Court, that failed to comply with the dispute resolutions procedures contained in the Security

Agreement, thereby operating as a waiver of such provisions.

Plaintiffs, in accordance with Paragraph 34(1) of the Security Agreement, served a Notice of
Good Faith Negotiations prior to commencing arbitration proceedings (Exhibit A to the
accompanying Certification of Wolfgang Heimerl). On June 4, 2020, Defendant responded
asserting that all its sales practices were appropriate and it would therefore not engage in settlement
negotiations (Exhibit B to the accompanying Certification of Wolfgang Heimerl). Thereafter, on
June 26, 2020, Plaintiffs filed a Demand for Arbitration, under the Consumer Arbitration Rules, with
the American Arbitration Association as set forth in the Security Agreement. (Exhibit C to the
accompanying Certification of Wolfgang Heimerl). On July 8, 2020, the American Arbitration

Association notified the parties that it would “decline to administer this claim” due to Defendant’s
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 5 of 10 PagelD: 80

failure “to comply with the AAA’s policies regarding consumer claims.” (Exhibit D to the

accompanying Certification of Wolfgang Heimer).

As set forth in the July 8, 2020 AAA letter, “According to R-1(d) of the Consumer Rules,
should the AAA decline to administer an arbitration, either party may choose to submit its dispute
to the appropriate court for resolution.” (See, Exhibit D) Accordingly. On July 29, 2020, Plaintiffs
filed a Summons and Complaint in the Superior Court, Law Division, Morris County, which action

was removed to this Court by Defendant.

LEGAL ARGUMENT

DEFENDANT’S MOTION TO DISMISS AND COMPEL PLAINTIFFS
TO PARTICIPATE IN ARBITRATION SHOULD BE DENIED AS:

(1) DEFENDANT HAS WAIVED ITS RIGHT TO ENFORCE THE ARBITRATION
PROVISION IN THE SECURITY AGREEMENT; (II) THE ARBITRATION
PROVISION IS UNENFORCEABLE AS CONTRACT OF ADHESION; AND

(111) IF ENFORCEABLE, THE PROVISION TO ARBITRATE CLAIMS
BEFORE THE AMERICAN ARBITRATION ASSOCIATION IS
AN INTEGRAL PART OF THE SECURITY AGREEMENT

I. DEFENDANT HAS WAIVED ITS RIGHT TO ENFORCE THE

ARBITRATION PROVISION IN THE SECURITY AGREEMENT.

”To be sure, a waiver will preclude the enforcement of a contractual provision to arbitrate.”
Spaeth v. Srinivasan. 959 A2d 290. 294, 403 NJ Super 508 (App. Div. 2008). “Any examination
of whether the right to compel arbitration has been waived must be conducted in light of the strong

federal policy favoring arbitration for dispute resolution.” Rush v. Oppenheimer & Co.,779 F2d 885
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 6 of 10 PagelD: 81

(2 Cir 1985). "The Arbitration Act establishes that, as a matter of federal law, any doubts
concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the
problem at hand is the construction of the contract language itself or an allegation of waiver, delay,
or a like defense to arbitrability." Moses H. Cone Memorial Hospital v. Mercury Construction
Corp., 460 U.S. 1, 24-25, 103 S.Ct. 927, 941, 74 L.Ed.2d 765 (1983) Waiver under New Jersey
law "involves the intentional relinquishment of a known right and thus it must be shown that the
party charged with the waiver knew of his or her legal rights and deliberately intended to relinquish
them." Shebar v. Sanyo Bus. Sys. Corp., 111 N.J. 276, 291, 544 A.2d 377 (1988). “In other words,
for there to be a waiver of arbitration rights, a party must know of the right and affirmatively reveal
the intent to waive the right by implication.” Knorr v. Smeal, 178 N.J. 169, 177, 836 A.2d 794
(2003). "An effective waiver requires a party to have full knowledge of his legal rights and intent to
surrender those rights." Jbid. "The intent to waive need not be stated expressly, provided the
circumstances clearly show that the party knew of the right and then abandoned it, either by design

or by indifference." /bid.

Like Khan v. Dell, 669 F.3d 350(3rd Cir 2012) cited by Defendant, where the NAF's rules
are incorporated into the contract, here the AAA Consumer Arbitration Rules are designated as the
rules governing any arbitration filed under the Security Agreement, and these rules provide that if
the AAA does not administer the claim for any reason, either party is free to file in court -- thereby
negating, by agreement, the arbitration provision found in the Security Agreement. However, unlike
Kahn where the court found it ambiguous as to what should happen in the event that the NAF is

unavailable, the AAA Consumer Rules are clear that either party my file an action in court.
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 7 of 10 PagelD: 82

In this case, the pre-litigation actions of the Defendant make it clear that the Defendant
knowingly waived its right to arbitrate the claims of the Plaintiffs. The facts speak for themselves.
First. Defendant had knowledge of the arbitration provisions in the Security Agreement as it drafted
the Security Agreement. Second, the Defendant was served with Plaintiffs Demand for Arbitration.
Third, Defendant was advised by the AAA that it would not administer the Plaintiffs’ claims as the
Defendant failed to comply with the AAA’s policies regarding consumer claims. Fourth, under the
Consumer Arbitration Rules of the AAA, the very rules the Defendant states will govern any
arbitration, clearly states that in the event the AAA declines to administer any matter, the parties are
free to file in Court. Here, Defendant egregiously failed to follow its own procedures on no less than
four occasions. The Defendant did nothing to preserve its right to enforce the arbitration provisions
contained in the Security Agreement and have therefore waived its right to seek to enforce the same

when confronted with a court action filed in accordance with the AAA Consumer Arbitration Rules.

Il. THE ARBITRATION PROVISION IS
UNENFORCEABLE AS CONTRACT OF ADHESION

In Miller v. Drexel Burnham Lambert, 791 F.2d 850 (8" Cir. 1986) the appellant claimed that
the arbitration clause in the parties’ agreement was invalid as an adhesion contract. Consequently,
an indispensable prerequisite to arbitration is lacking. “Appellant is correct in noting that a court may
not order arbitration until it is satisfied that a valid arbitration agreement exists. See 9 U.S.C. § 4.
In making this determination, the district court must observe the following distinction. Any claim
of fraud, duress or unconscionability in the formation of the arbitration agreement is a matter for

judicial consideration. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 87 S.Ct.
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 8 of 10 PagelD: 83

1801, 18 L.Ed.2d 1270 (1967). Allegations of unconscionability in the contract as a whole, however,
are matters to be resolved in arbitration. See id; Merrill Lynch, Pierce, Fenner & Smith v.
Haydu, 637 F.2d 391 (Sth Cir. Unit B 1981). Thus, appellant's claim bars arbitration only if it goes

to the arbitration clause itself and not the whole contract.” Miller at 854.

Unlike Miller where the court held “Having framed the issue, we find that we cannot
conclusively decide it based on the record before us. Appellant's "allegations" of unconscionability
are not found in the pleadings, probably because arbitration was an unlikely defense under prevailing
case law”, here where Plaintiffs specifically allege in their pleadings that “Plaintiffs were told that
they could not have an attorney review the documents prior to execution, and that any offers would
be retracted if Buyer sought attorney review” (Complaint Paragraph 41) Clearly in this instance,
the Defendant stated it was a take it or leave it proposition - classic hallmark of a contract of

adhesion. Accordingly, the arbitration provision is unenforceable as a matter of law.

Ill. IF ENFORCEABLE, THE PROVISION TO ARBITRATE CLAIMS
BEFORE THE AMERICAN ARBITRATION ASSOCIATION IS
AN INTEGRAL PART OF THE SECURITY AGREEMENT

“In determining the applicability of Section 5 of the FAA when an arbitrator is unavailable,
courts have focused on whether the designation of the arbitrator was "integral" to the arbitration
provision or was merely an ancillary consideration.” Kahn at 354. See, e.g., Reddam v. KPMG
LLP, 457 F.3d 1054, 1061 (9th Cir.2006), abrogated on other grounds by Atlantic Nat'l Trust LLC

v. Mt. Hawley Ins. Co., 621 F.3d 931 (9th Cir.2010); Brown, 211 F.3d at 1222. As the Eleventh
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 9 of 10 PagelD: 84

Circuit has articulated the standard: "[o]nly ifthe choice of forum is an integral part of the agreement
to arbitrate, rather than an ‘ancillary logistical concern,’ will the failure of the chosen forum preclude
arbitration." /d. In other words, a court will decline to appoint a substitute arbitrator, as provided in
the FAA, only if the parties’ choice of forum is "so central to the arbitration agreement that the

unavailability of that arbitrator [brings] the agreement to an end." Reddam, 457 F.3d at 1061.

Unlike Khan which contained a short, ambiguous, arbitration provision, here Paragraph 34
of the Security Agreement is lengthy, containing 9 separate sub-paragraphs, which detail every
aspect of the arbitration, including sub-paragraph (b) designating the AAA as the arbitrator and sub-
paragraph (e) designating the AAA Consumer Arbitration Rules as the rules governing any
arbitration. Paragraph 34 in general, and sub-paragraphs (b) and (e) are integral parts of the Security
Agreement and, if this Court rules the parties must arbitrate, the arbitration provisions should be
strictly enforced. The Defendant should not be permitted to seek the appointment of an alternate
arbitrator when Defendant itself, by the failure to comply with the AAA Consumer Arbitration
Rules, caused the AAA to decline to administer the case when filed by the Plaintiffs. That would

reward the Defendant for its bad conduct.
Case 2:20-cv-11480-KM-JBC Document 4 Filed 09/21/20 Page 10 of 10 PagelD: 85

CONCLUSION

For the foregoing reasons, Plaintiffs respectfully request that the Defendant’s motion be
denied in its entirety. If however, the Court in not so inclined, the Defendant should be required to
pay Plaintiffs’ cost and expenses, including reasonably attorney’s fees, of this action due to
Defendant’s failure to proceed with arbitration before the AAA when Plaintiffs filed a Demand for

Arbitration on June 26, 2020.

HEIMERL LAW FIRM

Dated: September 21, 2020 /s/ Wolfgang Heimer!
Wolfgang Heimerl, Esq.
